
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R10-OAR-2015-0322; FRL-9931-12-Region 10]
        Approval and Promulgation of State Implementation Plans: Oregon: Grants Pass Carbon Monoxide Limited Maintenance Plan
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing to approve a carbon monoxide Limited Maintenance Plan (LMP) for Grants Pass, submitted on April 22, 2015, by the State of Oregon as a revision to its State Implementation Plan (SIP). In accordance with the requirements of the Clean Air Act (CAA), the EPA is proposing to approve this SIP revision because it demonstrates that Grants Pass will continue to meet the carbon monoxide National Ambient Air Quality Standards (NAAQS) for a second 10-year period beyond re-designation, through 2025.
        
        
          DATES:
          Comments must be received on or before August 27, 2015.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R10-OAR-2015-0322, by any of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          • Email: R10-Public_Comments@epa.gov
          
          • Mail: Lucy Edmondson, EPA Region 10, Office of Air, Waste and Toxics, AWT-150, 1200 Sixth Avenue, Suite 900, Seattle WA, 98101
          • Hand Delivery/Courier: EPA Region 10, 1200 Sixth Avenue, Suite 900, Seattle WA, 98101. Attention: Lucy Edmondson, Office of Air, Waste and Toxics, AWT-150. Such deliveries are only accepted during normal hours of operation, and special arrangements should be made for deliveries of boxed information.

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Lucy Edmondson at (360) 753-9082, edmondson.lucy@epa.gov, or the above EPA, Region 10 address.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For further information, please see the direct final rule, of the same title, which is located in the Rules section of this Federal Register. The EPA is simultaneously approving the State's SIP revision as a direct final rule without prior proposal because the EPA views this as a noncontroversial SIP revision and anticipates no adverse comments. A detailed rationale for the approval is set forth in the preamble to the direct final rule. If the EPA receives no adverse comments, the EPA will not take further action on this proposed rule.
        If the EPA receives adverse comments, the EPA will withdraw the direct final rule and it will not take effect. The EPA will address all public comments in a subsequent final rule based on this proposed rule. The EPA will not institute a second comment period on this action. Any parties interested in commenting on this action should do so at this time. Please note that if we receive adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, the EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment.
        
          Dated: July 8, 2015.
          Dennis J. McLerran,
          Regional Administrator, Region 10.
        
      
      [FR Doc. 2015-18219 Filed 7-27-15; 8:45 am]
       BILLING CODE P
    
  